The opinion of the court was delivered by
Bergen, J.
The defendant was tried and convicted of the crime of bigamy, and there was evidence justifying the finding that the defendant, after having entered into a common-law marriage with one Marie Eeid, afterwards married another woman by the name of Nellie Eeynolds.
The ease shows that the defendant having been indicted for the crime of bigamy, waived his right to a trial by jury, and requested a trial before the court. After the testimony had all been taken, and the cause rested on both sides, counsel for the defendant moved for the discharge of the defendant for want of proof of marriage sufficient to hold the defendant on the charge of bigamy, insisting that proof of marriage by reputation was not sufficient to hold the defendant on the charge made against him. This motion was denied, and an exception was taken. The evidence on behalf of the state *198shows that some time in the month of September, 1901, the exact date is not given, the defendant being in the company of Marie Eeid, suggested that they be married; that defendant took the woman before a person whom he represented to be James H. Cocker, justice of the peace; that the parties stood up before the supposed justice, who asked the defendant if he took the said Marie Eeid as his wife, to which the defendant answered yes; that the woman was asked if she took the defendant for her husband, and she said yes; that they did not live at the same place until about December 10th, 1901, when the woman became pregnant, and asking the defendant what they should do, he told her that she had better tell her mother, which she did, and immediately thereafter she and the defendant began living together at her mother’s house as husband and wife, and remained there for a short time; that subsequently they went to live at the house of defendant’s sister and lived there about two months, when the child was born; that in November, 1902, the defendant rented apartments in a house in Paterson, and that she and the defendant lived there as husband and wife until the fall of 1905, when they separated, owing to a quarrel over his attentions to another woman; that the child was baptized in a Boman Catholic Church in the city of Paterson, one of the sponsors being asked to attend at the ceremony by the defendant. It also appeared that on one occasion the defendant had introduced this woman and child as his wife and child; that before the second marriage the defendant had made a written application for employment, and in answer to printed questions in the application he said he was married, that he was housekeeping and his place of residence was 95 Market street, Paterson, which was the place where he was then living with Marie Eeid. There were other witnesses testifying to the fact that the defendant had recognized and introduced Marie Eeid as his wife. This evidence justified the finding that there was manifested by these parties an intent to live together as husband and wife, and with the intention carried out by their so living, an actual marriage is established. Chamberlain v. Chamberlain, 2 Robb. 736. *199It is insisted by the defendant that a ceremonial marriage contract is required to establish his guilt as a bigamist if he married another, and that a sufficient marital relation was not proven.
We are of opinion that under the law of this state the contract followed by cohabitation as shown in this case is just as lawful a marriage as if it had.been ceremoniously celebrated, and that this defendant was a married man, with a wife living when he married Nellie Reynolds, and that when he married her he committed the crime of bigamy.
The judgment under review is affirmed.